DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 3/17/21 has been entered. Claims 16-19 and 21-38 are currently pending, with claims 31-36 being withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 31-36 directed to an apparatus for producing a polymeric vehicle add-on part non-elected without traverse.  Accordingly, claims 31-36 have been cancelled.


Allowable Subject Matter
Claims 16-19, 21-30 and 37-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for producing a polymeric vehicle add-on part having a decorative element, the method comprising the following process steps: 
providing a first polymeric material phase;
transferring, by hot stamping using a punch, a decorative element from a carrier film onto a first surface of the first polymeric material phase; and 
applying a second polymeric material phase on the first surface of the first polymeric material phase so as to arrange the decorative element between 
wherein the first polymeric material phase and the second polymeric material phase are produced by injection molding, and 
wherein the first polymeric material phase is moved between the process steps (a) and (c) by means of a turning plate or a rotary cube.

Benyahia (WO 2016/096184) (Benyahia (US 2017/0326860) will be used hereafter for translation purposes), Hirschfelder (US 2007/0269671) and Van Manen (US 4350550) teach a method for producing a polymeric vehicle add-on part comprising providing a first polymer material, transferring by hot stamping using a punch a decorative element from a carrier film onto a first surface of the first polymer material and applying a second polymeric material phase on the surface of the first polymer so as to arrange the decorative material between the two polymer materials, wherein the first polymer can be transparent. The references do not teach applying a second polymeric material phase on the first surface of the first polymeric material phase so as to arrange the decorative element between the first polymeric material phase and the second polymeric material phase, wherein at least one of the first polymeric material phase and the second polymeric material phase is transparent, wherein the first polymeric material phase and the second polymeric material phase are produced by injection molding.


Response to Arguments
Applicant’s arguments, see applicant’s arguments and remarks, filed 3/17/21, with respect to claims 1-19, 21-30 and 37-38 have been fully considered and are persuasive.  The rejection of claims 1-19, 21-30 and 37-38 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748